Citation Nr: 1736464	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 percent for chronic lumbosacral strain with degenerative changes prior to May 16, 2012, and in excess of 40 percent from May 16, 2012. 

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected chronic lumbosacral strain with degenerative changes.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraine headaches.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected chronic lumbosacral strain with degenerative changes.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

New and material evidence having been received, the claim to reopen a claim for service connection for bilateral hearing loss, is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim to reopen a claim for service connection for migraine headaches, is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is granted.


INTRODUCTION

The Veteran had active service from May 1971 to November 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in June 2014.  In June 2014, the Board remanded the case to afford the Veteran a Travel Board hearing before a Veterans' Law Judge.  It now returns for appellate review.  

In June 2015, the Veteran testified at a Travel Board hearing before a Veterans' Law Judge.  The hearing transcript is of record and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  The record does not reflect the Veteran has submitted any additional evidence. 

However, additional evidence, consisting of the Veteran's Vocational Rehabilitation and Employment file, was associated with the claims file in May 2017, subsequent to the most recent, April 2013, supplemental statement of the case issued for the claims herein.  Neither the Veteran nor his representative waived review of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2016).  However, in light of the favorable decision below, which reopens the claims of entitlement to service connection for migraine headaches and bilateral hearing loss and grants entitlement to service connection for bilateral hearing loss, a remand for the additional evidence to be considered by the AOJ for these issues is not warranted.  Furthermore, as the remaining issues must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the specified development is completed.

In February 2017, the Veteran was notified that the Veterans Law Judge who conducted the June 2015 hearing was no longer employed by the Board and the Veteran was offered an additional hearing before the Board.  This letter, correctly addressed to the Veteran's current address of record, was returned to the Board by the United States Postal Service, as undeliverable and unable to be forwarded.  In April 2017, VA discovered an additional address for the Veteran, and mailed the Veteran the February 2017 returned correspondence and asked the Veteran provide his correct address; however, the Veteran has not responded to this letter.  As such, the Board may proceed with adjudication of the issues on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  During the pendency of his claim for an increased rating for chronic lumbosacral strain with degenerative changes, the Veteran asserted he was unemployed, in a June 2014 application for TDIU and in June 2015 testimony, in part, due to his service-connected back disability.  Thus, the Board concludes that the Court's holding in Rice is applicable, and the TDIU claim is properly before the Board, and the issue has been listed on the title page.

During the pendency of the claim for an increased rating for chronic lumbosacral strain with degenerative changes, received by VA in March 2009, an April 2013 rating decision granted an increased rating for the Veteran's service-connected back disability from 20 percent to 40 percent effective May 16, 2012.  Because this increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The issues of entitlement to an increased evaluation in excess of 20 percent for chronic lumbosacral strain with degenerative changes prior to May 16, 2012 and in excess of 40 percent from May 16, 2012, entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected chronic lumbosacral strain with degenerative changes, entitlement to service connection for migraine headaches, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 1991 rating decision, in pertinent part, denied the claim of entitlement to service connection for a headache disability; no appeal was taken from that determination, and new and material evidence was not received with one year thereafter.

2.  An August 2002 rating decision, in pertinent part, denied the claim for service connection for tension headaches, claimed as a bilateral eye condition; no appeal was taken from that determination, and new and material evidence was not received with one year thereafter.

3.  Evidence received since the final August 2002 rating decision is new, relates to an unestablished fact necessary to substantiate the claim for migraine headaches, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for migraine headaches.

4.  A May 1999 rating decision, in pertinent part, denied the claim of entitlement to service connection for bilateral hearing loss; no appeal was taken from that determination, and new and material evidence was not received with one year thereafter.

5.  An August 2002 rating decision, in pertinent part, denied the claim of entitlement to service connection for bilateral hearing loss; no appeal was taken from that determination, and new and material evidence was not received with one year thereafter.

6.  Evidence received since the final August 2002 rating decision is new, relates to an unestablished fact necessary to substantiate the claim for bilateral hearing loss, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

7.  Resolving all doubt in his favor, the Veteran's bilateral hearing loss is as likely as not related to his active service.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision, which in pertinent part, denied a claim to entitlement to service connection for a headache disability, is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The August 2002 rating decision, which in pertinent part, denied the claim of tension headaches, claimed as a bilateral eye condition, is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for migraine headaches has been received.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 20.1105 (2016).

4.  The May 1999 rating decision, which in pertinent part, denied a claim to entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

5.  The August 2002 rating decision, which in pertinent part, denied a claim to entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

6.  New and material evidence sufficient to reopen the previously denied claim of service connection for a bilateral hearing loss has been received.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 20.1105 (2016).

7.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim to reopen entitlement to service connection for bilateral hearing loss, his claim to reopen entitlement to service connection for migraine headaches and his claim for entitlement to service connection for bilateral hearing loss, all granted herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board observes that the grant of the claims renders moot lack of compliance, if any exists, with the June 2014 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A.  New and Material Evidence - Bilateral Hearing Loss and Migraine Headaches

With respect to migraine headaches, the Veteran originally submitted a claim, in part, for a headache disability as secondary to his service-connected back disability, in March 1980.  In April 1980, the Veteran was notified, in part, that he must present evidence regarding his claimed headache disability; however, no evidence was received by VA.  In February 1991, the Veteran again submitted a claim, in part for a headache disability, which was denied in an August 1991 rating decision and the Veteran was notified of the decision later the same month.  The Veteran did not appeal the denial of the claim and no new and material evidence was received within the appeal period.  Thus, the August 1991 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

With respect to bilateral hearing loss, the Veteran originally submitted a claim, in part, for a bilateral hearing loss in July 1998.  Entitlement to service connection for bilateral hearing loss was denied in a May 1999 rating decision and the Veteran was notified of the decision later the same month.  The Veteran did not appeal the denial of the claim and no new and material evidence was received within the appeal period.  Thus, the May 1999 rating decision is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In June 2001, the Veteran again, in part, filed a claim for service connection for bilateral hearing loss and eye disability.  Entitlement to service connection for bilateral hearing loss and entitlement to service connection for tension headaches, claimed as a bilateral eye condition, was denied in an August 2002 rating decision and the Veteran was notified of the decision later the same month.  The Veteran did not appeal the denial of these claims and no new and material evidence was received within the appeal period.  Thus, the August 2002 rating decision is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In March 2009, the Veteran, in part, filed claims to reopen service connection for bilateral hearing loss and migraine headaches.  A September 2009 rating decision, in pertinent part, denied these claims and the Veteran's appeal of these denials forms the basis of the present appeal.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2016).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the AOJ's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a) (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the August 1991 rating decision, which denied entitlement to service connection for a headache disability included service treatment records, VA treatment records and VA examination reports.  The August 1991 rating decision denied the claim for a headache disability, in part, on the basis the examiner did not diagnosis a headache disorder but instead noted a history of complaints and found there was no etiological relationship shown on examination between a headache condition and the Veteran's service-connected condition. 

The evidence of record at the time of the May 1999 rating decision, which denied entitlement to service connection for bilateral hearing loss included service treatment records and VA treatment records and noted the Veteran did not report for a scheduled VA audiological examination.  The May 1999 rating decision denied the claim for bilateral hearing loss, in part, on the basis that the evidence of record did not show audiometric findings which met the criteria for a grant of service connection for defective hearing. 

The evidence of record at the time of the August 2002 rating decision, which denied entitlement to service connection for a tension headaches and bilateral hearing loss included service treatment records, VA treatment records and VA examination reports.  The August 2002 rating decision denied the claim for tension headaches, in part, as the condition was neither occurred in nor caused by service.  The August 2002 rating decision denied the claim for bilateral hearing loss, in part, on the basis that the condition was neither occurred in nor caused by service as the Veteran's separation examination did not demonstrate hearing loss, and thus, his hearing loss was determined to be from some other source other than service. 

New evidence added to the record since the August 2002 rating decision, includes additional VA medical records, statements from the Veteran and June 2015 testimony from the Veteran.  Specifically, in June 2015 testimony, the Veteran reported that since August of 1991, his doctor has told him that his headaches were due to his lumbosacral spine condition.  During the June 2015 hearing, the Veteran argued, in conjunction with his representative, that the root cause of his hearing loss was his 18 months of service during which he was around loud environments with busy airplanes.  The Board finds the June 2015 testimony is new evidence because it was not previously before VA decision makers.  Additionally, the June 2015 testimony raises the reasonable possibility of substantiating the claims in that it offers a link between each disability and active service or a service-connected disability.  As noted above, the August 2002 rating decision, in part, denied each claim as there was no evidence of a nexus with active service or with a service-connected disability.  The June 2015 testimony regarding a relationship between migraine headaches and a service-connected disability and bilateral hearing loss and active service are deemed credible for the purpose of reopening the claims.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  Such evidence meets the low threshold standard for reopening endorsed by the Court in Shade.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claims, and it raises a reasonable possibility of substantiating each claim.  Accordingly, the claims for entitlement to service connection for bilateral hearing loss and entitlement to service connection for migraine headaches are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

B.  Service Connection for Bilateral Hearing Loss

The AOJ did not reopen the claim for bilateral hearing loss, and, as such, has not considered the reopened claim, de novo.  However, in light of the favorable grant of the benefit herein, as discussed below, the Board finds that there is no prejudice to the Veteran in proceeding with its adjudication of the reopened claim for bilateral hearing loss, de novo, at this time.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To prevail on a service connection claim on a direct incurrence basis, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as sensorineural hearing loss, as organic diseases of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during active service.  Specifically, during the June 2015 hearing, the Veteran, the Veteran argued, in conjunction with his representative, that his hearing loss was caused by active service when he was exposed to loud environments with busy airplanes. 

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has hearing loss disability for VA purposes.  The Veteran was afforded a VA audiological examination in December 2001 and audiometric testing revealed that the Veteran had hearing loss disability for VA purposes in both ears.  38 C.F.R. § 3.385.  Although the Board acknowledges the December 2001 examination report is not proximate to the Veteran's current claim, received by VA in March 2009, common sense indicates hearing loss typically does not exist then subsequently resolve.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2014); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings).  Thus, the current disability element for bilateral hearing loss is established by the evidence.   

Preliminarily, the Board notes that although the Veteran's right ear decibel thresholds at the relevant frequencies of 3000 Hertz and 4000 Hertz were each elevated in May 1971, during his enlistment examination, and demonstrated some degree of hearing loss per Hensley v. Brown, 5 Vet. App 155 (1993), the audiometric findings did not meet the definition of hearing loss disability for VA purposes under 38 C.F.R. § 3.385, and hearing loss was not otherwise identified as a defect and/or diagnosis during the examination, so the presumption of soundness applies.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  The Board will accordingly consider whether the Veteran's present hearing impairment was incurred during or is related to service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A July 1971 service treatment record noted the Veteran had trouble hearing since a cold; however, other service treatment records do not reference noise exposure or hearing loss during service and his November 1972 separation examination did not demonstrate hearing loss for VA purposes.  However, the absence of in-service evidence of some degree of hearing loss per Hensley, or a hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385), during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, the Veteran's DD-214 documents that his military occupational specialty was aircraft maintenance specialist.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for bilateral hearing loss.  

With respect to the third requirement for service connection, competent evidence of a nexus between bilateral hearing loss disability, and an in-service disease or injury, the Board further finds this element is also met as there is competent, credible clinical evidence of record that the Veteran's bilateral hearing loss is causally related to active service.  

In this regard, as to the origin of the Veteran's bilateral hearing loss, the December 2001 VA examiner opined, in part, that the Veteran's hearing loss was consistent with his noise exposure history.  The December 2001 VA examiner further opined, in part, that it was her opinion the Veteran's hearing loss was more likely than not the result of his exposure to noise during his military duty.  However, the December 2001 VA examiner also noted the inconsistencies the in-service audiograms were unexplainable and found if the pre-service audiogram was valid then the noise exposure experienced while the Veteran was on active duty was more likely than not exacerbated the pre-existing hearing loss.  However, as discussed above, the Veteran is deemed to not have had hearing loss disability upon enlistment to service.  Nonetheless, the Board finds the December 2001 VA examiner's finding, in which it was explicitly stated that the Veteran's hearing loss was more likely than not the result of his exposure to noise during his military duty to be probative as such predicated on a full overview of the entire relevant record and was presented by an examiner who was specifically tasked to present a nexus opinion after review of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  There are no other medical opinions of record address the etiology of the Veteran's hearing loss.  

Thus, at the least, this evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss disability is etiologically related to noise exposure in service.  The evidence shows that the Veteran presently has bilateral hearing loss disability and had exposure to acoustic trauma in service.  There is also competent and credible clinical evidence linking his hearing loss to his active service.  Thus, resolving doubt in the Veteran's favor, the Board finds the Veteran's bilateral hearing loss disability is related to service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for bilateral hearing loss disability is warranted.


REMAND

The Board finds that further development is required prior to adjudicating the remaining claims on appeal.  See 38 C.F.R. § 19.9 (2016).

With respect to entitlement to service connection for a migraine headache disability, to include as secondary to service-connected chronic lumbosacral strain with degenerative changes, as described above, the Board has found that new and material evidence has been received to reopen the claim.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  When the Board reopens a claim after the AOJ has denied reopening that same claim, the matter generally must be returned to the AOJ for consideration of the merits because the AOJ should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In the present case, the AOJ has not de facto reopened the claim and/or considered such on the merits de novo.  Accordingly, this issue must be remanded to the AOJ for consideration of such in the first instance on the merits. 

Additionally, with respect to entitlement to service connection for migraine headaches, in June 2015 testimony, the Veteran reported he took medication for migraines, thus there is an indication of a current disability.  With respect to service connection on a direct incurrence basis, a July 1971 service treatment record noted a frontal headache, an April 1972 service treatment provided an impression of tension headache and a September 1972 service treatment record reflect a complaint of a headache among other symptoms such as vomiting, malaise and backache.  With respect to service connection on secondary basis, a June 1991 VA examiner stated, in part, that it was hard to connect the diverse symptoms like nosebleeds, respiratory difficulty, migraine headaches and the low back strain but noted the Veteran insisted they were related and began while in the service.  However, the August 1991 VA examiner did not apply the correct standard of proof in rendering the opinion and thus, the opinion lacks probative value.  There are no other VA medical opinions of record which adequately address the claim for migraine headaches on a direct incurrence or secondary basis.  Thus, a remand is warranted to obtain an examination with opinion regarding the etiology of any identified migraine headache disability on a direct incurrence basis and as secondary to the service-connected chronic lumbosacral strain with degenerative changes.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

With respect to the appeal for a higher rating for chronic lumbosacral strain with degenerative changes, when the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4) (2016); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent VA examination was conducted in May 2012 with respect to his chronic lumbosacral strain with degenerative changes.  The May 2012 back conditions disability benefit questionnaire noted flare-ups characterized by increased pain and limitation of movement.  Nevertheless, in June 2015, the Veteran testified as to increased flare-ups necessitating lying on the floor and constant pain necessitating taking increased medication.  Thus, as the severity of the Veteran's chronic lumbosacral strain with degenerative changes may have worsened, a new VA examination for the claim is warranted.

With respect to entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected chronic lumbosacral strain with degenerative changes, a July 2009 VA spine examiner diagnosed sciatica symptoms in both lower extremities and sensory peripheral neuropathy in the left lower leg.  Thereafter, a May 2012 peripheral nerve conditions disability benefit questionnaire did not endorse a diagnosis related to a peripheral nerve condition or peripheral neuropathy.  However, a May 2012 back conditions disability benefit questionnaire, provided by the same VA examiner, did find the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  Nonetheless, the May 2012 VA examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition as there was no evidence that the Veteran's bilateral leg complaints were due to his lumbar spine as his MRI was normal and his complaint of his legs of aching in the backs of the thighs from the buttock to the knee were not consistent with lumbar radiculopathy.  However, such does not address the findings endorsed by the July 2009 spine examination report of sciatica symptoms in both lower extremities and sensory peripheral neuropathy in the left lower leg or the findings of radiculopathy noted in the May 2012 back conditions disability benefit questionnaire.  Thus, a remand is warranted to obtain an examination with clarifying opinion regarding any pertinent bilateral leg diagnoses, such as radiculopathy, with an opinion regarding the etiology of any such identified leg disabilities as secondary to the service-connected chronic lumbosacral strain with degenerative changes.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Additionally, in June 2015 testimony, the Veteran referenced private treatment from chiropractors in New Port Richey and St. Petersburg; however, a specific provider was not further identified.  He also referenced treatment for his back from an emergency room in Wisconsin.  In this regard, a February 2008 VA treatment record documented the Veteran reported he sought treatment from a private hospital in Wisconsin about a week ago as he could not walk and/or breathe.  There are no private treatment records for the Veteran's back disability associated with the claims file.  Thus, the necessary authorization should be obtained from the Veteran, to obtain any relevant identified private treatment records for his service-connected back disability.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Additionally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Bay Pines VA Healthcare System, in May 2009.  Thus, on remand, updated VA treatment records from the Bay Pines VA Healthcare System, since May 2009, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

As noted in the Introduction, the issue of entitlement to a TDIU is raised by the record, in part, based on the Veteran's service-connected chronic lumbosacral strain with degenerative changes.  Thus, the issue of entitlement to TDIU is intertwined with the increased rating claim for the service-connected chronic lumbosacral strain with degenerative changes, as such could affect whether the Veteran meets the schedular criteria for a TDIU, as he currently does not satisfy the schedular criteria.  Thus, a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from Bay Pines VA Healthcare System since May 2009, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran and request that he identify all private treatment providers for his service-connected back disability, to include from chiropractors in New Port Richey and St. Petersburg and from a hospital in Wisconsin in February 2008, and provide VA the necessary authorization to obtain the identified private treatment records.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested identified documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of migraine headache disability that may be present or was/were present during or proximate to the claim.  All pertinent symptomatology and findings must be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

For any migraine headache disability that is/are diagnosed, if any, opine whether it is at least as likely as not that any diagnosed disability its onset in active service or is otherwise causally or etiologically related to the Veteran's active service. 

Additionally, for any migraine headache disability that is/are diagnosed, if any, opine whether it is at least as likely as not that any diagnosed disability was caused by, or aggravated (i.e., made chronically worse) by the Veteran's service-connected chronic lumbosacral strain with degenerative changes.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected chronic lumbosacral strain with degenerative changes which were present during or proximate to the claim and to determine the nature and etiology of any bilateral leg disability secondary to his chronic lumbosacral strain with degenerative changes that may be present or was/were present during or proximate to the claim.  All pertinent symptomatology and findings, must be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

All ranges of motion involving the lumbosacral spine should be tested, and the examiner should note if repeated range-of-motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected chronic lumbosacral strain with degenerative changes, expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range-of-motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbosacral spine.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's chronic lumbosacral strain with degenerative changes, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range-of-motion loss due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

Additionally, for any bilateral leg disability, to include neurological symptoms, that is/are diagnosed, if any, opine whether it is at least as likely as not that any diagnosed disability was caused by, or aggravated (i.e., made chronically worse) by the Veteran's service-connected chronic lumbosacral strain with degenerative changes.  The examiner should reconcile any findings with that of the July 2009 spine examination report findings of sciatica symptoms in both lower extremities and sensory peripheral neuropathy in the left lower leg, May 2012 back conditions disability benefit questionnaire which noted radicular pain or any other signs or symptoms due to radiculopathy and May 2012 peripheral nerve conditions disability benefit questionnaire which did not endorse a diagnosis.

The examiner should also comment on the Veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran during the examination, and/or describe any functional impairment caused solely by his service-connected disabilities.

The examiner must provide a complete rationale for any opinion expressed.

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

6.  Finally, and after undertaking any other development deemed necessary, readjudicate the issues on appeal, to include entitlement to a TDIU.  If the Veteran is found to be unemployable due to service-connected disabilities, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), refer the case to the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Espinoza, Associate Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


